Title: To Thomas Jefferson from Lafayette, 31 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


        
          Sir
          Davenports Ford 31st. May 1781
        
        I have receiv’d your Excellencys letter enclosing some Resolves respecting the imports of Horses, and thought it was my best way to intrust General Nelson with the care of carrying them into execution. Inclosed your Excellency will find the Returns of General Mullenbergs Brigade.
        I have the pleasure to inform you that Camden is evacuated, that the posts of fort Motte, Orangeburg, Fort Watson, Fort Granby have surrendered to General Greens Army. The General writes me the 16th. and was then on his way to Ninety Six and Augusta, in these several places 50 Officers, 380 private 375 tories have been captured. The vast superiority the Enemy have acquired in Virginia is not without some loss in other Quarters. Over running a Country is not to conquer it, and if it was construed into a right of possession, the french could claim the whole German Empire.
        To my great satisfaction the Virginia Recruits and the Virginia Militia will remain in this State. I was guarding against Motives of self Interest, but am happy to see that the new levies, General Lawsons Men, and the Pensylvanians will cooperate with us against the same Army.
        In case the Baron was gone, I request the enclosed may be immediately sent after him. It contains an Order to remain in the State, and cannot be forwarded too soon. I wish the Stores may be carried very high up, as they will the less require our attention.
        Lord Cornwallis was this day at little pages Bridge, and it is said busy in repairing of it. We are marching on a parallel with him, and keeping the upper part of the Country. Tomorrow I form a junction with General Weedon at Mattapony Church, and shoud General Waine arrive our inferiority will not be quite so alarming. My Lord is going from his Friends, and we are going to meet ours, with the highest respect I have the honor to be Dear Sir, Your Excellencys Most Obedient Humble Servt,
        
          Lafayate
        
        General Greenes Requests are to impart you the Southern Intelligence. He was engaged in very important business and requests you will excuse his not writing himself.
        
      